Citation Nr: 1402504	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from December 1941 to April 1942 and from March 1945 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran died on September [redacted], 1994.  The appellant is the Veteran's widow. 

In July 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran did not have qualifying wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks nonservice-connected death pension benefits.  

To prevail, the evidence must show that the Veteran had qualifying wartime service. 38 C.F.R. § 3.3.

The Veteran served in the Philippine Commonwealth Army.  Such service, while clearly during a time of war, is not qualifying service for pension purposes.  38 U.S.C.A. § 107.

Because the Veteran does not have qualifying wartime service, entitlement to death pension benefits is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


